UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4058
SARAY MOM,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                           (CR-01-211)

                        Submitted: July 25, 2002

                      Decided: September 23, 2002

   Before NIEMEYER, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Samuel P. Simpson, V, MONTGOMERY & SIMPSON, L.L.P., Rich-
mond, Virginia, for Appellant. Paul J. McNulty, United States Attor-
ney, Sara E. Flannery, Assistant United States Attorney, Richmond,
Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. MOM
                              OPINION

PER CURIAM:

   Saray Mom appeals his conviction for possession with intent to dis-
tribute MDMA, in violation of 21 U.S.C.A. § 841(a)(1) (2000). Mom
asserts the district court erred in denying his motion to suppress drugs
found on his person. Finding no error, we affirm.

   We review the factual findings underlying a motion to suppress for
clear error, while reviewing legal determinations de novo. Ornelas v.
United States, 517 U.S. 690, 699 (1996); United States v. Rusher, 966
F.2d 868, 873 (4th Cir. 1992). When a suppression motion has been
denied, we view the evidence in the light most favorable to the gov-
ernment. United States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).

   Mom contends the arresting officers did not have reasonable suspi-
cion to justify seizing him. We have reviewed the circumstances sur-
rounding the stop of the vehicle in which Mom was a passenger and
the seizure of Mom and find that reasonable suspicion of criminal
activity existed. See Whren v. United States, 517 U.S. 806, 809-10
(1996); Terry v. Ohio, 392 U.S. 1, 20-22 (1968).

   Mom contends the district court erred in determining his consent
to search his person was voluntary. We review the district court’s fac-
tual findings on consent under a clearly erroneous standard. United
States v. Lattimore, 87 F.3d 647, 650 (4th Cir. 1996) (en banc). The
Government must establish knowing and voluntary consent by a pre-
ponderance of the evidence, which is assessed under a totality of the
circumstances test. Id. With these standards in mind, we find no error
in the district court’s determination that Mom voluntarily consented
to a search of his person.

   Accordingly, we affirm Mom’s conviction. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                           AFFIRMED